       Case 2:20-cv-00079-WJ-CG Document 85 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                             CV No. 20-79 WJ/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
         Cross-Defendant.


                   ORDER GRANTING JOINT MOTION TO EXTEND
                   DEADLINE TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Time to Submit Closing Documents, (the “Motion”), (Doc. 84), filed January 21, 2021. In

the Motion, the parties request an extension to January 29, 2021, to submit closing

documents. Id. at 2. The parties indicate they are “diligently working” to “secure

approval of the necessary documents by all key personnel” in order to finalize the

settlement in this matter. Id. at 2. The Court, having reviewed the Motion and noting it is

filed jointly, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that the parties shall submit closing documents
       Case 2:20-cv-00079-WJ-CG Document 85 Filed 01/22/21 Page 2 of 2




by January 29, 2021. If further need for an extension arises, the parties are instructed

to file a formal motion on the record.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
